 



Exhibit 10.1
SHARE TRANSFER AGREEMENT
THIS SHARE TRANSFER AGREEMENT (the “Agreement”) is effective November 12, 2007
by and among:

1.  
TeleTech Europe B.V., a company incorporated in and under the laws of The
Netherlands and having its registered office at Maassluisstraut, 416a, 1062GS,
Amsterdam, The Netherlands (hereinafter referred to as “TE” or the “Selling
Shareholder” which expressions shall unless repugnant to the context or meaning
thereof be deemed to include its successors and permitted assigns); and
  2.  
World Focus, a company incorporated in and under the laws of Mauritius and
having its registered office at 10 FRERE Felix de Valois Stret, Port Louis
Mauritius (hereinafter referred to as “Purchaser” which expression shall unless
repugnant to the context or meaning there of be deemed to include its successors
and permitted assigns); and
  3.  
Customer Solutions Mauritius, a company incorporated in and under the laws of
Mauritius and having its registered office at 608 St. James Court, St. Denis
Street, Port Louis, Mauritus (hereinafter referred to as the “Company”, which
expression shall unless repugnant to the context or meaning thereof be deemed to
include its successors and permitted assigns); and
  4.  
TeleTech Services (India) Ltd., a company incorporated in India under the
Companies Act, 1956, and having its registered office at H- 5/12, Mehrauli Road,
Qutab Ambience, New Delhi 110030 , India (hereinafter referred to as the
“TeleTech India”, which expression shall unless repugnant to the context or
meaning thereof be deemed to include its successors and permitted assigns).
TeleTech India is a joint venture owned by the Company and BVL, as defined
below.

The Selling Shareholder, the Purchaser, the Company and TeleTech India are
hereinafter collectively referred to as the “Parties” and severally as a
“Party”.
WHEREAS:

A.  
TE is the legal and beneficial holder of 100% of the subscribed, issued and paid
up capital of the Company being a total of one equity share. In 2004, the equity
share of the Company was transferred to TE;
  B.  
TeleTech India is predominantly engaged in the business of BPO services
particularly to Bharti Airtel Limited and other companies and the Company owns
60% of TeleTech India being a total of 24,792,606 of the issued and paid up
capital of TeleTech India with the remaining 40% of TeleTech India held by
Bharti Ventures Limited, a company incorporated in India under the Companies
Act, 1956, and having its registered office at H- 5/12, Mehrauli Road, Qutab
Ambience, New Delhi 110030 (hereinafter referred to as the “BVL”). TeleTech
India was formed to carry on business information technology enabled services
(ITES) and business process outsourcing (BPO) services in India;
  C.  
The Purchaser is interested in acquiring 60% of the shareholding in TeleTech
India by acquiring the entire share capital of the Company from the Selling
Shareholder free and clear of all Encumbrances as defined below; and

Page 1 of 29



--------------------------------------------------------------------------------



 



D.  
The Selling Shareholder has agreed to sell and transfer to the Purchaser its
entire shareholding in the Company constituting 100% of the fully paid up share
capital of the Company on the terms and conditions set out hereinafter.
 
NOW in consideration of the payments, representations, warranties, covenants,
agreements and indemnities herein contained, including the recitals which form
an integral and binding part of this Agreement, the Parties agree as follows:

1.  
DEFINITIONS AND INTERPRETATION
  1.1  
DEFINITIONS

In this Agreement (including the Recitals, Appendices and Schedules), except
where the context otherwise requires, the following words and expressions shall
have the following meanings:
“Agreement” means this Share Transfer Agreement (including the Recitals and
Schedules attached thereto) as may be from time to time amended, supplemented or
replaced or otherwise modified and includes any document which amends,
supplements, replaces or otherwise modifies this Agreement in accordance with
the provisions of this Agreement.
“Applicable Law” means and includes any applicable statute, ordinance,
regulation, rule, order, bye-law, administrative or judicial interpretation,
writ, injunction, directive, judgment or decree or other instrument which has
the force of law applicable to any Party.
“Aegis” means Aegis BPO Services Limited, a company incorporated in India under
the Companies Act, 1956, and having its registered office at Essar House, 11, K.
K. Marg, Mahalxmi, Mumbai 400034 and which is separately purchasing the BVL
Shares as defined below.
“BVL Shares” means the 16,528,404 Shares held by BVL, free and clear of any
Encumbrances and constituting 40% of total Share capital of the Company;
“Board” or “Board of Directors” means the board of directors of the Selling
Shareholder, the Company or TeleTech India as the context may indicate.
“Business” means the business process outsourcing (BPO) services provided by
TeleTech India in India to clients in India. For avoidance of any doubt, the
business does not include BPO services provided by TeleTech India in India to
clients outside India.
“Business Day” means any day other than a Public Holiday as defined in section
2(38) of the Companies Act, 1956.
“Bharti TeleTech Limited” means Bharti TeleTech Limited, a company incorporated
under the Companies Act, 1956 having its registered office at Plot No. 6, 34
EHP, Gurgaon.
“BIL” means Bharti Infotrac Limited, a Bharti Group company.
“Closing Date” means the date on which the Completion shall be achieved.

Page 2 of 29



--------------------------------------------------------------------------------



 



“Completion” or “Completion of Share Transfer” means the date on which all
Conditions Precedent are fulfilled unless any of these are specifically waived
in writing and completion of the transfer of legal and beneficial interest in
the Sale Shares from the Selling Shareholder to the Purchaser as contemplated
herein.
“Completion Board Meeting” means the meeting of the Board of Directors held on
or before the Closing Date during which all matters and resolutions required as
Closing deliverables, including the appointment of the Purchaser’s nominee
Directors shall be finalised, approved, passed and recorded by the Board.
“CSM Shares” means the 24,792,606 equity shares constituting 60% of the total
issued and paid up share capital of TeleTech India held by the Company free and
clear of all Encumbrances.
“Directors” mean any member, for the time being, of the Board.
“Effective Date” means November 12, 2007.
“Encumbrance” means any mortgage, charge (whether fixed or floating), pledge,
lien, option, right of retention of title, rights of first refusal, pre emptive
rights, or any other form of security, interest or any obligation or any other
third party claims of any other nature or other encumbrances (including
conditional obligation) to create any of the same, in any jurisdiction.
“Escrow Agent and Escrow Agreement” means the agent appointed pursuant to the
escrow agreement that would be entered into between the Purchaser and the
Selling Shareholder as a condition precedent to the Closing Date as stipulated
in Clause 3 of this Agreement.
“Excluded Liabilities” means the liabilities of TeleTech India as identified in
Clause 7.7 in this Agreement.
“Intellectual Property Rights” or “IPR” means any patents, trademarks, designs,
applications for any of such rights, copyrights, trade or business names,
inventions, processes, know-how, integrated circuits, exploitation of any
present or future technologies and other industrial property rights.
“Losses” mean any and all damages, costs, liabilities, losses, judgments,
penalties, fines, expenses or other costs, including reasonable attorney’s fees,
expert fees and costs of investigation suffered by an Indemnified Party.
“Material Adverse Effect” means the effect of any event(s) which is or may be
expected to have a material adverse effect on the Business, results of
operation, or financial condition of the Company, taken as a whole.
“Purchase Price” means the price equivalent to 60% of Rs. 550,000,000/- minus
the 60% of the excess of current liabilities over current assets of TeleTech
India as at Closing Date which is estimated as on October 24, 2007 to be a lump
sum price of US $ 7,783,375 (US Dollars Seven Million, Seven Hundred and Eighty
Three Thousand and Three Hundred and Seventy Five only) for the Sale Shares to
be paid by Purchaser to the Selling Shareholder. The Purchase Price shall be
paid to the Selling Shareholder in United States (“US”) Dollars.
“Sale Shares” means collectively 100% fully paid up and issued equity shares in
the Company held by the Selling Shareholder free and clear of all Encumbrances.
“Share/s” means all the issued and outstanding shares of the Company held by the
Selling Shareholder and the CSM Shares free and clear of all Encumbrances.

Page 3 of 29



--------------------------------------------------------------------------------



 



“Share Transfer” means a valid transfer of Sale Shares under this Agreement from
the Selling Shareholder to the Purchaser free and clear of all Encumbrances.
“Taxation” means all forms of direct and indirect taxation, duties, cess,
imposts, levies and rates, whenever created or imposed and whether in India or
any other jurisdiction, and all penalties and interest payable in respect of
these, and “Taxes” shall be construed accordingly.
“TeleTech Holdings”, means TeleTech Holdings, Inc. a corporation established
under the laws of Delaware, USA and having its registered office at 9197 South
Peoria street, Englewood, CO 80112 which is an Affiliate of the Selling
Shareholder.
“Transition Period” means a period of up to nine (9) months from the Closing
Date.
“Warranties” mean the warranties and representations provided by the Company,
the Selling Shareholder, TeleTech India and the Purchaser as at October 24, 2007
as set forth in Schedule I attached hereto.
INTERPRETATION

1.2  
Headings are used for convenience only and shall not affect the interpretation
of this Agreement.
  1.3  
In this Agreement (unless the context specifies otherwise), reference to the
singular includes a reference to the plural and vice versa, and reference to any
gender includes a reference to all other gender.
  1.4  
In this Agreement (unless the context specifies otherwise), references to the
Recitals, Articles, Clauses, Schedules and Appendices shall be deemed to be a
reference to the recitals, articles, clauses, schedules and appendices of this
Agreement.
  1.5  
In this Agreement, reference to any person includes any legal or natural person,
partnership, firm, trust, company, government or local authority, department or
other body (whether incorporated or otherwise).
  1.6  
References to any enactment are to be construed as referring also to any
amendment or re-enactment (whether before or after the date of this Agreement),
any previous enactment which such enactment has replaced (with or without
amendment) and to any regulation or order made under it.
  1.7  
Reference in this Agreement to any statute or regulation made using a commonly
used abbreviation, shall be construed as a reference to the short title of the
statute or full title of the regulation.
  2.  
SALE AND PURCHASE OF SALE SHARES
  2.1  
Sale of Sale Shares: At the Closing Date, the Selling Shareholder shall sell,
transfer and convey and the Purchaser shall purchase from the Selling
Shareholder all of the Selling Shareholder’s legal and beneficial interest,
right, title and property in the Sale Shares to and in favour of the Purchaser
free from any Encumbrances and to take and cause to be taken all such steps and
actions as may be necessary or desirable to achieve the Completion of Share
Transfer as set forth below on the Closing Date.

Page 4 of 29



--------------------------------------------------------------------------------



 



2.2  
Purchase Price: In consideration for the sale and purchase of the Sale Shares,
Purchaser shall pay to the Selling Shareholder on the Closing Date the Purchase
Price by way of a wire transfer to the Bank account designated in writing one
week prior to the proposed Closing Date by the Selling Shareholder to the
Purchaser.
  2.2.1  
Escrow Agreement: The Parties agree and undertake to enter into an Escrow
Agreement on mutually agreeable terms and appoint the Escrow Agent on the terms
and conditions set forth in the Escrow Agreement. On the Closing Date and
subject to receipt of joint instructions from the Selling Shareholder and the
Purchaser the Escrow Agent will provide:
  a.  
All the Share certificates of the Company and TeleTech India, duly endorsed in
the name of the Purchaser, as applicable, along with duly executed, valid and
adequately stamped Share Transfer Deeds to the Purchaser as per Applicable Law
in Mauritius and India;
  b  
The certified true copies of the Minutes of the Completion Board Meeting held by
the Company’s Board and the Board of TeleTech India appointing the Purchaser’s
nominees to the Company’s and TeleTech India’s Board and accepting the
resignations of the TE nominees from the Company’s Board and the Board of
TeleTech India, along with the applicable forms filed in this regard;
  c.  
Aegis shall provide evidence that it is able and ready to pay on Closing Date
the dues to “TeleTech” listed in Annexure 17 of the Disclosure Letter on account
of TeleTech India Letter which due amount may be modified 5 days prior to
Closing Date with consent of Parties to reflect updated amounts, if any, after
TeleTech India provides the regulatory approvals under Applicable Law in this
regard as stated in sub clause 3.1.4 (xix) and (xx) below and shall do so
through a special no lien account named ‘TeleTech India’ opened for this
purpose.
  d.  
Receipt from the Selling Shareholder TE to the Purchaser that it has received
the full and final Purchase Price for the Sale Shares.
  e.  
A certificate from the CEO (or other officer) of the Company, TeleTech India and
the Selling Shareholder to the Purchaser stating that representations and
warranties provided as on October 24, 2007 are true and accurate as of the
Closing Date and that no Material Adverse Effect has occurred.
  2.3  
Completion of Share Transfer shall take place as mutually agreed between the
Parties, within five (5) days of the fulfilment of the Conditions Precedent by
the Parties as applicable to each of them, as the case may be.
  2.3.1  
Completion Activities: The Boards of Directors of the Company and Teletech India
shall convene the Completion Board Meeting to be held on or before the Closing
Date to achieve the Completion of Share Transfer and the Selling Shareholder
shall cause the Directors to take inter-alia the following steps:
  a.  
Pursuant to Clause 2.1, Selling Shareholder shall sell, transfer, convey, assign
and deliver the Sale Shares to the Purchaser. The Selling Shareholder shall
present the original share certificates evidencing their ownership of the Sale
Shares and shall execute the share transfer deed(s) adequately stamped for
transfer of the same. The cost of the stamping will be borne by the Purchaser.
  b.  
Purchaser shall accept the transfer of the Sale Shares from the Selling
Shareholder and shall make the

Page 5 of 29



--------------------------------------------------------------------------------



 



   
payment of the Purchase Price in the manner set out above. The Purchaser shall
present the original share certificates along with duly executed share transfer
deeds adequately stamped to the Board of Directors of the Company and TeleTech
India as the case may be for the relevant Share Certificates.
  c.  
The Boards of Directors of the Company and TeleTech India shall approve the
transfer of Sale Shares from the Selling Shareholder and BVL to the Purchaser,
as applicable in the context, make necessary entries in the statutory records of
the Company and TeleTech India including entering the name of the Purchaser as
the legal and beneficial owner of the Sale Shares, free and clear of all
Encumbrances, in the register of members of the Company and return the original
share certificates to the Purchaser duly endorsed in the name of the Purchaser
as the legal and beneficial owner of the Sale Shares evidenced thereunder with
the transfer details.
  d.  
Board of Directors of the Company and TeleTech India shall cause the Board to
appoint such new Directors of the Company and TeleTech India as are nominated by
the Purchaser (“Reconstituted Board”).
  e.  
All the earlier Directors of the Company and TeleTech India shall submit their
unconditional and irrevocable resignations to their respective Board of
Directors stating specifically in such resignation letters that none of them
have any claims against the Company or TeleTech India or their shareholders
whether for loss of office or otherwise.
  f.  
All powers of attorney / authority letters issued in favour of the resigning
Directors of both the Company and TeleTech India shall be revoked and any
resolutions passed in this regard shall be superseded.
  g.  
The Board of Directors of the Company and TeleTech India shall consider and
accept the resignation of the Directors of the Company and TeleTech India with
effect from the Closing Date and authorise one of the Directors in each to file
all necessary forms with the relevant RoC recording such change in Directors.
  h.  
TeleTech India, the Company, the Selling Shareholder and BVL shall make
necessary filings with the applicable regulatory authorities as required by
Applicable Law in India, Mauritius and The Netherlands including but not limited
to filing the relevant forms with the applicable regulatory authorities.
  i.  
All guarantees or other such financial obligations issued or provided to any
Affiliates of the Company and TeleTech India shall be revoked and any
resolutions passed in this regard shall be superseded.
  j.  
All the Sale Share certificates shall be duly endorsed in the name of the
Purchaser.
  k.  
The Selling Shareholder shall provide a receipt that they have received the full
and final consideration for the Sale Shares.
  l.  
The certified true copies of the Minutes of the Completion Board Meeting held by
the Company’s Board appointing the Purchaser’s nominees to the Company’s Board
and accepting the resignations of the Selling Shareholder’s nominees from the
Company’s Board, along with evidence of filing the applicable forms recoding
such change in Directors in this regard.
  2.3.2  
Completion shall be deemed to have occurred after satisfaction of the Conditions
Precedent and when each of the aforesaid acts and deeds have been completed and
shall be treated as completed

Page 6 of 29



--------------------------------------------------------------------------------



 



   
contemporaneously and no proceedings shall be deemed to be taken nor any
documents executed or delivered at the Completion until all have been so taken,
executed and delivered, unless waived in writing by the Purchaser.
  2.4  
Management of the Company and TeleTech India after the Completion: The Parties
understand that after the Completion of Share Transfer, all powers and authority
of management of the Company and TeleTech India shall vest in the Reconstituted
Board of the Company and TeleTech India respectively. The respective
Reconstituted Boards of Company and TeleTech India shall have authority to
further reconstitute the Board of Directors of the Company and TeleTech India as
it may deem appropriate from time to time.
  2.5  
Stand-Still Pending Completion and Negative Covenants: Unless the Purchaser
otherwise agrees in writing, the Company and TeleTech India shall not and the
Selling Shareholder shall cause that the Company and/or TeleTech India does not
during the period between execution of this Agreement and the Completion:
  a.  
Issue or permit to be subscribed any Shares and other equity linked securities,
other securities, splits, buy-backs, warrants, options, bonus issues,
convertible debt instruments, debt and other securities whether convertible into
or exchangeable with Shares of the Company or TeleTech India or create any new
class of shares change or in any manner alter the capital structure of the
Company or TeleTech India and or issue equity shares;
  b.  
change the face value of or rights attached to the Sale Shares held by the
Selling Shareholder in the Company or the CSM Shares held by the Company in
TeleTech India;
  c.  
take any other action through reorganisation, consolidation, merger, sale of
assets or otherwise of either of the Company or TeleTech India;
  d.  
diversify or restructure the nature of the Business of the Company or TeleTech
India;
  e.  
borrow or enter into new contracts for borrowings, money from any person whether
secured or unsecured save and except a working capital credit of up to Rs.5
crores from any Bank to be used in the ordinary course of business of TeleTech
India;
  f.  
create any Encumbrance under the laws of any jurisdiction on the assets or
future assets of the Company or Teletech India whether tangible or intangible or
any right or interest of the Company or TeleTech India in any assets or IPR or
revenues of the Company or TeleTech India or the Sale Shares or the CSM Shares
or any part thereof or provide any security, guarantee or indemnity in respect
of any debt, including creation of any subordinated debt of a third party,
including without limitation the shareholders of the Company or TeleTech India,
except in the ordinary course of business;
  g.  
declare or pay any dividends in either of the Company or TeleTech India;
  h.  
grant any options or commitments to any third party (including but not limited
to any employees of the Company or TeleTech India) regarding issue, allotment,
transfer, grant of any shares or other securities of the Company or TeleTech
India, as the case may be;
  i.  
take any actions which would have a Material Adverse Effect;

Page 7 of 29



--------------------------------------------------------------------------------



 



k.  
sell, transfer, lease, assign or otherwise dispose of a material part of the
undertaking, property and/or assets of the Company or TeleTech India, as the
case may be, except in the ordinary course of business;
  l.  
enter into any contract, transaction, arrangement or commitment or any other
activities of any nature save for the Business;
  m.  
commence the prosecution or defense of or settle any legal or arbitration
proceedings with respect to the Company or TeleTech India, as the case may be,
except in the ordinary course of Business;
  n.  
make any change in the financial and accounting policies of the Company or
TeleTech India;
  o.  
recruit, elect, dismiss or change the remuneration or conditions of any employee
of the Company or TeleTech India, except in the ordinary course of Business;
  p.  
appoint or change its internal/statutory auditors; approve the annual accounts
of the Company and TeleTech India or make any deviations thereto;
  q.  
carry out acquisition or disposal of any investments in any other entities
including:

  •  
investment in a joint venture;
    •  
formation of or investment in subsidiary;
    •  
acquisition of shares or units in a listed or unlisted company;
    •  
investment in an entity which is a related party;

r.  
amend the Company’s and TeleTech India’s Memorandum and/ or Articles of
Association and/or other charter documents of the same; change the accounting
year, accounting policy or the registered office of the Company and TeleTech
India; or commence winding up of the operations of the Company and TeleTech
India or liquidation of the Company and TeleTech India;
  s.  
enter into any strategic/financial/other alliance with a third party or enter
into new contracts, except in the ordinary course of Business;
  t.  
Distribute profits/commission to the Directors or employees or to any third
parties except performance linked incentives to be distributed in December
(Approximately US $ 25,000/-) to the employees of TeleTech India under the human
resource policy of TeleTech India, other than as stipulated under the respective
HR policies currently prevalent in the two entities.
  2.7.  
The Selling Shareholder shall deposit an amount equal to 10% of the Purchase
Price (the “Escrow Amount”) for a period of twelve (12) months from the Closing
Date (“Escrow Period”) into an Escrow Account with a mutually agreed Escrow
Agent, which would be adjusted against any Excluded Liabilities and matters as
specified in clause 7.7 below. On satisfaction of such Excluded Liabilities or
expiry of Escrow Period whichever is earlier, the Escrow Agent shall release the
Escrow Amount, if any remaining in the Escrow Account to the Selling
Shareholder.
  2.8  
On or prior to the Closing Date the auditors designated by the Purchaser shall
conduct, and shall have a right to observe a count of the inventory of the
assets as of such Closing Date.
  3.  
CONDITIONS PRECEDENT
  3.1  
Conditions Precedent to Completion and performance of the Parties.

Page 8 of 29



--------------------------------------------------------------------------------



 



3.1.1  
The obligations of the Parties to consummate the transactions under this
Agreement are subject to the fulfilment, prior to or at Completion, of each of
the following conditions unless waived in writing by the concerned receiving
Party of a particular deliverable:
  3.1.2  
Representations and Warranties: All representations and warranties of the
Parties contained in this Agreement are provided as at October 24, 2007 shall be
true and correct at and as of the time of Completion on the Closing Date except
for changes resulting from any action consented to in writing by the
non-representing Party.
  3.1.3  
Material Adverse Changes: From October 24, 2007 until Completion, there shall
not have occurred a Material Adverse Effect on the Company or TeleTech India.
  3.1.4  
Covenants. The Selling Shareholder, the Company and TeleTech India shall have
performed and complied in all material respects with all obligations and
covenants required by this Agreement to be performed or complied by each of them
prior to or at Completion and shall provide each of the following to the
satisfaction of the Purchaser on or prior to the Closing Date.
     i.  
TeleTech India providing to the Purchaser a nil dues letter in form and
substance satisfactory to the Purchaser, from Bharti TeleTech Limited that there
are no liabilities or past dues in Bharti TeleTech Limited’s favour owed or
subsisting under the Leave and License agreement for the premises at Plot No. 6,
Sector 34, EHTP, Gurgaon, Haryana of TeleTech India up to the Closing Date and
that Bharti TeleTech Limited has no claims against the Company in this regard
and a license to use such premises shall be entered into for the duration of the
Transition Period.
    ii.  
The Selling Shareholder and Purchaser shall execute an escrow agreement on
mutually agreeable terms with respect to the Escrow Account.
   iii.  
The Lo End Facilities Agreement dated February 7, 2004 between Bharti Projects
(P) Ltd. (“BPPL”) and TeleTech India and the High-end, Low- end agreement dated
February 7, 2004 between TeleTech India and Bharti TeleTech Limited to be
terminated and BPPL providing a nil dues certificate to TeleTech India that but
for the pending amounts under this Agreement as listed in Part D of Schedule I,
no amounts are due under these agreements and expressly waiving any claims that
it may have under such agreements and a license to use such facilities as
stipulated under the Lo End Facilities Agreement shall be entered into for the
duration of the Transition Period.
   iv.  
The respective Boards and shareholders of the Purchaser, the Company, TeleTech
India and the Selling Shareholder passing necessary resolutions authorizing the
authorized representative of the Purchaser, the Company, TeleTech India and the
Selling Shareholder as the case may be to execute, enter into and consummate the
transactions contemplated in this Agreement.
    v.  
The Selling Shareholder and TeleTech India having furnished to the Purchaser
copies of the audited financial statements of the Company and the TeleTech India
for the year ended March 31, 2007, along with all filings duly having been made
with the Income Tax Department for the year ended March 31, 2007 and the audited
financials of TeleTech India and the Company for the period ended September 30,
2007.
   vi.  
TeleTech India and the Company shall ensure a transfer to the Purchaser or its
designated nominee

Page 9 of 29



--------------------------------------------------------------------------------



 



   
all contributions in respect of the employees of the in the Bharti Benevolent
Fund (BBF), including contribution required to be made by the Company for the
period up to Closing Date.
  vii.  
TeleTech India and the Company providing to the Purchaser a schedule bearing the
names and details of all employees and ex employees of the Company and TeleTech
India Group Superannuation scheme maintained with Om Kotak Mahindra Life
Insurance.
  viii.  
TeleTech India certifying that all past liabilities up to Closing Date have been
paid by the Company and TeleTech India, save and except such liabilities
specifically agreed by the Purchaser to be retained by TeleTech India which are
as listed in Part D of Schedule I and in Schedule II attached to this Agreement.
  ix.  
TeleTech India providing to the Purchaser a nil-due certificate from BIL with
regard to the lease of BIL premises situated at Okhla to TeleTech India.
  x.  
the Company and the Selling Shareholder procuring from their Affiliates an
undertaking to use their best efforts to transfer and assign the licenses to use
Microsoft Office in favour of TeleTech India.
  xi.  
TeleTech India and the Selling Shareholder providing to the Purchaser evidence
of the due termination of (a) the Software and Intellectual Property and License
Agreement dated July 17, 2004 between TeleTech Holdings Inc. and the TeleTech
India (b) TeleTech Service Agreement dated January 1,2005 between TeleTech
Service Corporation and TeleTech India.
  xii.  
TeleTech India shall provide to the Purchaser a written no claims letter from
Bharti Airtel Limited to the Company in form and substance satisfactory to the
Purchaser under the Master Service Agreement.
  xiii.  
Selling Shareholder providing a copy of a letter from TeleTech India to IBM
requesting that the IBM contract with the Company valid up to 2010 not be
terminated by IBM due to change in management and control in the Company.
  xiv.  
TeleTech Holdings Inc. and/or its Affiliates will enter into a Transition
Services Agreement with TeleTech India with respect to the provision of certain
services to TeleTech India during the Transition Period upon mutually agreeable
terms, including for providing financial reports with the settled commercial
understanding of providing GigaPop @ US $ 250 per seat per month payable by
TeleTech India in favour of Tele Tech Holdings Inc. and/or its Affiliates.
  xv.  
All the agreed deliverables as listed in Schedule IV.
  xvi.  
Providing to the Purchaser unqualified opinions from Counsels from the
respective jurisdictions of the Selling Shareholder and the Company certifying
as at Closing Date the following:

  (a)  
the good standing of the Selling Shareholder and the Company;
  (b)  
the clear title and marketability of the Sale Shares to effect the Share
Transfer;
  (c)  
the Selling Shareholder being the only owner and holder of the Sale Shares and
that the records of the Company and statutory authorities as per Applicable Law
evidence the same;
  (d)  
the Sale Shares constitute 100% of the fully paid up and issued shares of the
Company;
  (e)  
there being no fetters or limitations on the Selling Shareholder to sell and
transfer the Sale Shares in favour of the Purchaser;

Page 10 of 29



--------------------------------------------------------------------------------



 



  (f)  
no consents or approvals, whether from statutory authorities or any third
parties, being required for the transfer of the Sale Shares in favour of the
Purchaser;
  (g)  
the Selling Shareholder’s capacity to sell the Sale Shares in favour of the
Purchaser free and clear of any Encumbrances and perform its obligations
hereunder; and
  (h)  
The terms and conditions of this Agreement being binding upon and enforceable
against the Selling Shareholder and the Company under the laws of the
Netherlands and Mauritius respectively.

xvii.  
Any such conditions precedent that the Parties may mutually agree are required
based on the information provided in the draft Disclosure Letter provided to the
Purchaser and for which information the Purchaser needs time to review and
understand per the terms of Clause 7.8 below.
  xviii  
Completion of Share Transfer shall take place as per Applicable Law at
applicable jurisdictions, within 5 days of the fulfilment of the Conditions
Precedent.
  xix.  
TeleTech India shall provide to the other Parties the true copies of all
approvals received from all regulatory authorities with regard to remitting the
dues to “TeleTech” as listed in Annexure 17 of the Disclosure Letter, which
amount may be modified 5 days prior to Closing Date with consent of Parties to
reflect updated amounts, if any,
  xx.  
Subject to Applicable Law and the receipt of all regulatory approvals in this
regard the Parties, as applicable in the context, shall assist and ensure that
TeleTech India shall pay to concerned Affiliates of TeleTech Holdings, as
applicable, the amounts listed as ‘Dues to be paid to TeleTech’ at Annexure 17
of the Disclosure Letter which is attached to this Agreement which amount may be
modified 5 days prior to Closing Date with consent of Parties to reflect updated
amounts, if any.
  xxi.  
The Purchaser and the Selling Shareholder shall provide letter commitments from
Aegis and TeleTech Holdings respectively to adhere to their commitments as
provided in this Agreement.
  3.1.5  
Covenants of Purchaser and Aegis: The Purchaser and Aegis shall have performed
and complied in all material respects with all obligations and covenants
required by this Agreement to be performed or complied by each of them prior to
or at Completion and shall provide each of the following to the satisfaction of
the Selling Shareholder.
  a.  
The Selling Shareholder and Purchaser shall execute an escrow agreement on
mutually agreeable terms with respect to the Escrow Account.
  b.  
The respective Boards and the shareholders of the Purchaser, passing necessary
resolutions authorizing the authorized representatives of the Purchaser, as the
case may be, to execute, enter into and consummate the transaction contemplated
in this Agreement.
  c.  
A certificate from the CEO (or other officer) of the Purchaser stating that the
representations and warranties provided on the Effective Date are true and
accurate as of the Closing Date.
  d.  
Selling Shareholder shall have received all documents regarding the existence of
Purchaser and the authority of the Purchaser to execute, deliver and perform the
Agreement, all in form and substance reasonably satisfactory to Selling
Shareholder.

Page 11 of 29



--------------------------------------------------------------------------------



 



4.  
REPRESENTATIONS AND WARRANTIES
  4.1  
Warranties: The Selling Shareholder, the Company and TeleTech India have
represented as of October 24, 2007 to the Purchaser as set forth in the attached
Schedule I the Warranties annexed hereto and acknowledge that the Purchaser is
entering into this Agreement on the basis of the Warranties and relying on the
correctness thereof. The Purchaser has represented as of October 24, 2007 to the
Selling Shareholder and the Company as set forth in Schedule I Part C and
acknowledges that the Selling Shareholder and the Company are entering into this
Agreement on the basis of the Warranties and relying on the correctness thereof.
  5.  
CONFIDENTIALITY
  5.1  
Information: The Parties warrant to each other that they shall at all times use
their best efforts to keep confidential all information which is in their
possession or which they may acquire in relation to the Company and/or TeleTech
India or in relation to the clients and Business (“Confidential Information”).
  5.2  
Officers, employees and agents: The Parties further warrant that they shall use
all reasonable efforts to ensure that the officers, employees and agents of each
of them shall observe a similar obligation of Confidential Information, as
specified in clause 5.1.above, in favour of the Parties.
  5.3  
Obligations: The obligation of each Party contained in this Article shall
continue for a period of two years from the Effective Date, but shall cease to
apply to any information coming into the public domain otherwise than by breach
by any such Party of its obligations herein contained. The Parties may, however,
disclose the signing of this Agreement and the Closing of the transaction and in
media or with regulatory authorities upon the Effective Date or after Closing or
as otherwise required by Applicable Law or regulations; provided, however, that
the Parties shall coordinate the timing of any disclosures to the media.
  6.  
FINANCIAL INFORMATION
  6.1  
Accounting Matters: From the Effective Date, the Selling Shareholder, the
Company and TeleTech India agree to:
  6.1.1  
Inform the Purchaser of all material developments affecting the operations or
finances of the Company or TeleTech India, including for the period from
October 24, 2007 upto the Effective Date; and
  6.1.2  
Maintain accurate and complete accounting and other financial records in
accordance with the requirements of all Applicable Laws, GAAP and in accordance
with all relevant statutory and accounting standards and the policies adopted by
the Boards of the Company and TeleTech India.
  6.3  
Right of Inspection: The Purchaser shall, at its own cost, and subject to
providing reasonable written notice to the Company or TeleTech India, have the
right to inspect the books and records of the Company or TeleTech India and
shall have the right to visit and inspect the facilities of TeleTech India
during office hours up to and including the Closing Date as aforesaid.

Page 12 of 29



--------------------------------------------------------------------------------



 



7.  
COVENANTS
  7.1  
NO RESTRICTION
     
The Parties represent, warrant and covenant to each other that they are not in
any way restricted from entering into this Agreement and they have taken all the
necessary reasonable actions for valid execution and delivery of the Agreement
and shall take all other actions that may be required for the performance of the
Agreement.
  7.2  
NON-COMPETE
  a.  
For a period of twelve (12) months from and after the Completion Date (the
“Non-Solicitation Period”), the Selling Shareholder agrees that it shall not,
directly or indirectly, solicit for employment any of the Company’s or TeleTech
India’s employees who are employed by the Company or TeleTech India as the case
may be, without the prior written consent of the Purchaser.
  b.  
For a period of Eighteen (18) months from and after the Closing Date (the “Non
Compete Period”), the Selling Shareholder agrees that it shall not, directly or
indirectly, operate a business similar to the Business.
  c.  
Notwithstanding the provisions of Section 7.3(b), the Selling Shareholder and
its affiliates may (a) beneficially own ten percent or less of the equity or
debt of any company that competes, directly or indirectly, with the Company or
TeleTech India or (b) enter into a joint venture or acquire an entity that owns
or operates a business similar to the Business provided the Business being
undertaken by such joint venture or acquired entity does not constitute 20% or
more of the revenues of the business of such joint venture or acquired entity.
  7.3  
Indemnification
  7.3.1  
Indemnification by the Selling Shareholder
  a.  
Subject to the limitations in Section 7.3.1(b), the Selling Shareholder hereby
indemnifies and holds harmless TeleTech India and the Purchaser, and its
respective officers, directors, employees, and agents, at all times from and
after the Completion Date from, against and in respect of any and all losses,
including reasonable attorney fees, arising from or related to any breach or
default in performance by the Selling Shareholder, the Company or TeleTech India
of their obligations under this Agreement or resulting from a breach of any of
their representations or warranties contained in this Agreement or any claim(s)
that may arise against the Company or TeleTech India on account of the Excluded
Liabilities or any part thereof.
     
TeleTech Holdings shall cause and ensure that the Selling Shareholder shall
honour its indemnity commitments as provided herein and understands and
acknowledges that in the event of failure by the Selling Shareholder to honour
such indemnity commitments TeleTech Holdings commits and covenants to honour the
same on account of the Selling Shareholder, as per Applicable Law.
  b.  
Certain Limitations to Selling Shareholder’s Indemnity
  i.  
The Selling Shareholder shall have no obligation to indemnify Purchaser for any
Losses until such time as the amount of the aggregate Losses equal or exceed
$30,000 (USD); provided however that this limitation shall not apply for any
losses on account of Excluded Liabilities.

Page 13 of 29



--------------------------------------------------------------------------------



 



ii.  
The Selling Shareholder shall have no obligation to indemnify Purchaser for any
Losses in excess of $1.5 million (USD); provided however that this limitation
shall not apply for any Losses on account of Excluded Liabilities.
  7.3.2  
Indemnification by Purchaser
  a.  
Subject to the limitations in Section 7.3.2(b), Purchaser shall indemnify and
hold harmless the Selling Shareholder, and its respective Affiliates, officers,
directors, employees and agents, at all times from and after the Completion Date
from, against and in respect of any and all Losses arising from or related to a
breach of any of its representations or warranties contained in this Agreement
or default in the performance by Purchaser of its obligations under this
Agreement or any claims that arise against the Company on account of any
liabilities of the Company or TeleTech India except for Excluded Liabilities,
for an act or omission by the Company or TeleTech India after the Closing Date.
     
Aegis shall cause and ensure that the Purchaser shall honour its indemnity
commitments as provided herein and understands and acknowledges that in the
event of failure by the Purchaser to honour such indemnity commitments Aegis
commits and covenants to honour, as per Applicable Law, the same on account of
the Purchaser.
  b.  
Certain Limitations To Purchaser’s Indemnity
  i.  
Purchaser shall have no obligation to indemnify the Selling Shareholder for any
Losses until such time as the amount of the aggregate Losses equal or exceed
$30,000 (USD).
  ii.  
Purchaser shall have no obligation to indemnify the Selling Shareholder for any
Losses in excess of US $ 1.5 million.
     
For abundant clarity the Purchaser’s indemnity obligation towards the Selling
Shareholder is limited to 60% of the claimed / demanded amount.
  7.3.3  
The Parties understand and agree that they shall adjust any amounts if received
from any claimants towards indemnity to the extent (a) a reserve in respect of
any Losses was made in the Financial Statements prior to the Closing Date
(b) the amount of any insurance proceeds actually received by an indemnified
party with respect to such Losses, and (c) any indemnity, contribution or other
similar payment actually received by an indemnified party from any third party
with respect to such Losses; provided that this does not limit the rights of any
Party to first seek indemnity from the indemnifying party.
  7.3.4  
The indemnification obligations of the Parties under this Clause 7.3 shall not
be applicable upon the expiry of twenty four months from the Closing Date, save
and except with regard to indemnities provided with respect to Excluded
Liabilities which shall survive without any limitations relating to time or
amounts.
  7.4  
DETERMINATION OF DAMAGES AND RELATED MATTERS
  7.4.1  
Purchaser acknowledges and agrees that Purchaser and their representatives have
had access to such of the information and documents with respect to the Company
and TeleTech India as Purchaser and its representatives shall have requested to
review based on documents provided by the Company and TeleTech India; that
Purchaser and their representatives have had a full opportunity to meet with
appropriate management and employees of the Selling Shareholder and the Company
or Teletech

Page 14 of 29



--------------------------------------------------------------------------------



 



   
India to discuss Teletech India and its business; and that, in determining to
purchase the Company and TeleTech India, the Purchaser has made its own
investigation into, and based thereon, Purchaser has formed an independent
judgment concerning the Company and TeleTech and their businesses.
  7.4.2.  
Notwithstanding the above the Purchaser is acquiring the Company and TeleTech
India through the Share Transfer based on the representations and warranties
provided by the Selling Shareholder and the Company and TeleTech India to the
Purchaser under this Agreement.
  7.4.3  
The Parties agree that the provisions set forth in this Article 7 can be
specifically enforced in judicial proceedings.
  7.5  
MATTERS INVOLVING THIRD PARTIES
     
This Section 7. 5. s subject to the provisions and limitations of Section 7.3.1,
7.3.2, 7.3.3 and 7.3.4.
  7.5.1  
For purposes of this Section 7.5. a party against which indemnification may be
sought is referred to as the “Indemnifying Party” and the party which may be
entitled to indemnification is referred to as the “Indemnified Party.”
  7.5.2  
If any third party shall notify the Indemnified Party with respect to any matter
(a “Third Party Claim”) that may give rise to a claim for indemnification
against the Indemnifying Party under this Article 7, then the Indemnified Party
shall promptly notify each Indemnifying Party thereof in writing setting forth,
in reasonable detail, the nature and basis of the claim and the amount thereof,
to the extent known, and any other relevant documentation in the possession of
the Indemnified Party (a “Notice of Claim”); provided, however, that failure on
the part of the Indemnified Party to notify any Indemnifying Party shall not
relieve the Indemnifying Party from any obligation hereunder unless (and then
solely to the extent) the Indemnifying Party is thereby materially prejudiced by
such failure.
  7.5.3  
The Indemnifying Party may, at its own expense, participate in the defense of
any claim, suit, action or proceeding by providing written notice to the
Indemnified Party and delivering to the Indemnified Party a written agreement
that the Indemnified Party is entitled to indemnification pursuant to Article 7
for all Losses arising out of such claim, suit, action or proceeding, and that
the Indemnifying Party shall be liable for the entire amount of any Loss, at any
time during the course of any such claim, suit, action or proceeding, assume the
defense thereof, provided that the Indemnifying Party’s counsel is reasonably
satisfactory to the Indemnified Party, and the Indemnifying Party shall
thereafter consult with the Indemnified Party upon the Indemnified Party’s
reasonable request for such consultation from time to time with respect to such
claim, suit, action or proceeding. If the Indemnifying Party assumes such
defense, the Indemnified Party shall have the right (but not the obligation) to
participate in the defense thereof and to employ counsel, at its own expense,
separate from the counsel employed by the Indemnifying Party. If, however, the
Indemnifying Party reasonably determines, based upon written advice of counsel,
that the representation by the Indemnifying Party’s counsel of both the
Indemnifying Party and the Indemnified Party would present a conflict of
interest, then such Indemnified Party may employ separate counsel (Indemnifying
Party’s consent to the choice of counsel is required, such consent not to be
unreasonably withheld) to represent or defend it in any such claim, action, suit
or proceeding and the Indemnifying Party shall pay the reasonable fees and
disbursements of one such separate counsel. Whether or not the Indemnifying
Party chooses to defend or prosecute any such claim, suit, action or proceeding,
all of the Parties hereto shall cooperate in the defense or prosecution thereof.

Page 15 of 29



--------------------------------------------------------------------------------



 



7.5.4  
Any settlement or compromise made or caused to be made by the Indemnified Party
or the Indemnifying Party, as the case may be, of any such claim, suit, action
or proceeding of the kind referred to in this Section 7.4.6 shall also be
binding upon the Indemnifying Party or the Indemnified Party, as the case may
be, in the same manner as if a final judgment or decree had been entered by a
court of competent jurisdiction in the amount of such settlement or compromise,
provided that no obligation, restriction or Loss shall be imposed on the
Indemnified Party as a result of such settlement without its prior written
consent. The Indemnified Party will give the Indemnifying Party at least
30 days’ notice of any proposed settlement or compromise of any claim, suit,
action or proceeding it is defending, during which time the Indemnifying Party
may reject such proposed settlement or compromise; provided that from and after
such rejection, the Indemnifying Party shall be obligated to assume the defense
of and full and complete liability and responsibility for such claim, suit,
action or proceeding and any and all Losses in connection therewith in excess of
the amount of unindemnifiable Losses which the Indemnified Party would have been
obligated to pay under the proposed settlement or compromise.
  7.6  
CORPORATE NAME OF TELETECH INDIA
     
TeleTech India undertakes that it will use its best efforts to promptly change
its corporate name by removing the word ‘TeleTech” therefrom and the Selling
Shareholder and/or its affiliates grants the Purchaser and Teletech India a
limited license to use the name TeleTech until such changes are completed;
provided, however, that TeleTech India shall cease using the word “TeleTech” no
later than 120 days from the Closing Date.

Page 16 of 29



--------------------------------------------------------------------------------



 



7.7  
EXCLUDED LIABILITIES
  7.7.1  
Without prejudice to what is set out elsewhere in this Agreement and to any of
the rights of the Purchaser in terms of this Agreement, the Selling Shareholder
specifically indemnifies and holds harmless the Purchaser and/or TeleTech India
against any taxes arising from past and/or new assessments of taxation and/or
the re-opening of any tax assessments of the Company and or TeleTech India and
any penalties or interest or other statutory charges levied by the Income Tax
Department as a result thereof (such cumulative sum hereinafter referred to as
the “Special Indemnity Claim”) which TeleTech India and/or Purchaser may suffer
as a result of or which may be attributable to any liability for income tax
matters by TeleTech India under the transfer pricing regulations of the IT Act
for any one or more of the financial years beginning with the financial year
ended March 31, 2005 and upto the Closing Date. The Selling Shareholder’s
indemnity obligation hereunder is limited to 60% of the Special Indemnity Claim.
  7.7.2  
In the event there is any demand from any statutory authorities including the
Income Tax Department or any liability arises for the period prior to and up to
the Closing Date, the Purchaser and/or TeleTech India shall forward a copy of
the demand letter to the Selling Shareholder. The Selling Shareholder agrees and
undertakes to forthwith pay to the Company and/or TeleTech India and settle in
full the demand and claim so raised on TeleTech India and in no event no later
than seven days from the date of receipt of the letter. The Selling
Shareholder’s indemnity obligation hereunder is limited to 60% of the claimed or
demanded amount. Any failure by the Selling Shareholder to so provide funds for
such demand shall attract interest calculated at the @ of 2% above the SBI prime
lending rate or 18%, per annum whichever is higher payable on a monthly basis.
  7.8  
Disclosure Letter
     
The Parties understand and agree that certain disclosures as stated in the draft
Disclosure Letter were not provided to the Purchaser at the time of conducting
the due diligence of TeleTech India and as such agree that such documents shall
now after the Effective Date be reviewed by the Purchaser. The Parties shall in
good faith agree, if necessary, to include certain further conditions precedent
to be achieved prior to the Closing Date in order to consummate the Share
Transfer and Completion based on such review of the information as shall be
provided by TeleTech India to the Purchaser.
  8.  
IPR
     
TeleTech India does not own any IPR. TeleTech India uses IPR relating to the
office and accounting software under valid and assigned licenses from the
Selling Shareholder and/or its Affiliates.
  9.  
CERTAIN POST-COMPLETION ASSISTANCE BY THE PURCHASER
  9.1  
The Parties agree to assist each other on a best efforts basis to prepare all
customary accounting, tax, employment, benefits-related and similar reports for
the Company or TeleTech India for periods up to the Completion Date which are
reasonably requested and provide each other with information in their possession
and control in respect of accounting, employment, benefits-related and similar
reports after the Completion Date to the extent reasonably requested.
  9.2  
The Parties agree to cause the appropriate personnel of each other to assist in
the prosecution or defense of any claims and litigation provided that such
assistance does not unreasonably disrupt the ordinary business operation of the
obliging Party.

Page 17 of 29



--------------------------------------------------------------------------------



 



10.  
NOTICES
  10.1  
Any notice to be given by any party to this Agreement shall be in writing and
shall be deemed duly served if delivered by prepaid registered post or through a
delivery service/courier (airmail in the case of an address for service outside
Delhi) to the addressee at the addresses mentioned below:

 

             
To the Company at:
    To Selling Shareholder at:     To the Purchaser
c/o TeleTech Europe B.V.,
    TeleTech Europe B.V.,     Address:
Maassluisstraut,
    Maassluisstraut,     10 FRERE Felix de Valois Stret,
416a, 1062GS,
    416a, 1062GS,     Port Louis Mauritius
Amsterdam, The Netherlands
    Amsterdam, The Netherlands     Attention: CFO: Chief Financial
Officer
 
With a copy to:
    With a copy to:      
C/o TeleTech Holdings, Inc.
    C/o TeleTech Holdings, Inc.      
9197 S. Peoria Street
    9197 S. Peoria Street      
Englewood, CO 80227-5833
    Englewood, CO 80227-5833      
Attention: Chief Financial Officer
  
    Attention: Chief Financial Officer      

   
or at such other address (facsimile numbers as the party to be served may have
notified in accordance with the provisions of this Clause) for the purposes of
this Agreement. Any notice served by facsimile shall be followed by prepaid
registered post or through a delivery service/courier to the addressee at its
address.
  10.2  
Any notice served by prepaid registered post shall be deemed served five
(5) days after posting. Any notice served by over night courier shall be deemed
served five (5) days after posting
  11.  
GOVERNING LAW AND JURISDICTION
  11.1  
Governing Law
     
This Agreement is governed by and is to be construed in accordance with the laws
of Mauritius as applicable to the Company and the Purchaser, the Laws of The
Netherlands as applicable to the Selling Shareholder and Laws of India as
applicable to TeleTech India without regard to its conflicts of law rules.
  11.2  
Proceedings
     
In relation to any legal action or proceedings to enforce this Agreement or
arising out of or in connection with this Agreement (“Proceedings”), the Parties
irrevocably submit to the jurisdiction of courts in Mumbai, India only and waive
any objection to Proceedings in such courts on the grounds of venue or on the
grounds that the Proceedings have been brought in an inconvenient forum.
  12.  
DISPUTE RESOLUTION AND ARBITRATION
  12.1  
The Parties hereby agree that they intend to discharge their obligations in
utmost good faith. The Parties therefore agree that they will, at all times, act
in good faith, and make all attempts to resolve all differences howsoever
arising out of or in connection with this Agreement by discussion failing which,
by arbitration.
  12.2  
All proceedings in any such arbitration shall be conducted in English. The
arbitration proceedings shall be conducted in accordance with the provisions of
the Indian Arbitration and Conciliation Act and

Page 18 of 29



--------------------------------------------------------------------------------



 



   
Rules made thereunder and award made by the arbitrators shall be final and
binding on the Parties, and the Parties agree to be bound thereby and to act
accordingly. The seat of the arbitration proceedings shall be Mumbai, India.
  12.3  
The arbitration tribunal shall consist of three arbitrators, one arbitrator each
shall be appointed by the Purchaser and the Selling Shareholder and the two
arbitrators so appointed shall appoint the third arbitrator.
  12.4  
Additional Remedy: Notwithstanding the foregoing, in the event of a breach or
threatened breach of the provisions of this Agreement, damages to be suffered by
the Parties or their Affiliates, if any, will not be fully compensable in money
damages alone, and accordingly, the Parties will in addition to other available
legal or equitable remedies, be entitled to an injunction against such breach or
threatened breach without any requirement to post bond as a condition of such
relief and also specific performance of the obligations of the Parties
hereunder.
  13.  
TERMINATION
  13.1  
Grounds for Termination: This Agreement shall continue in full force and effect
until terminated in accordance with the provisions of this Article 13. This
Agreement may be terminated at any time:
  13.1.1  
by mutual written agreement of the Parties;
  13.1.2  
by any Party if there shall be any law or regulation that makes consummation of
the transactions illegal or otherwise prohibited or if consummation of the
transactions would violate any non-appealable final order, decree or judgement
against any of the Parties of any court or governmental body having competent
jurisdiction; or
  13.1.3  
by any Party if the other Party commits a material breach of this Agreement or
any of its obligations under this Agreement and shall fail to remedy such breach
(if capable of remedy) within fifteen (15) days after being given notice by the
non breaching Party to do so; or
  13.1.4  
If any Party shall go into liquidation whether compulsory or voluntary (except
for the purpose of a bona-fide reconstruction or amalgamation with the consent
of the other Parties such consent not to be unreasonably withheld) and if a
liquidator is appointed (but without prejudice to any rights any Party may have
against the other, arising prior to such termination) or if an administrator
shall be appointed or if a receiver, administrative receiver, or manager shall
be appointed by order of a competent court or an authority over any part of the
assets or undertaking of the Party and such order continuing for a period of six
months; or
  13.1.5  
by either Purchaser, on the one hand, or Selling Shareholder s, on the other
hand, by giving written notice of such termination to the other, if Completion
shall not have occurred within sixty (60) days from the Effective Date;
provided, however, that the terminating party is not in breach of its
obligations under this Agreement.
  13.2  
Effect of Termination
     
Without prejudice to the accrued rights and interest of the Parties, the
termination of this Agreement

Page 19 of 29



--------------------------------------------------------------------------------



 



   
shall be without any further liability of any Party (or any Shareholder,
Director, officer, employee, Affiliates, agent, consultant or representative of
such Party) to the other Parties; provided that if such termination shall result
from the (i) wilful failure of any Party to fulfil a condition to the
performance of the obligations of any other Party, (ii) failure to perform a
covenant of this Agreement; or (iii) material breach, such Party shall be fully
liable for any and all loss incurred or suffered by the other Party as a result
of such failure or breach. In the event of termination of this Agreement
resulting from any sub clauses of this Article 13, the provisions of Article 5
and 13 shall survive termination of the Agreement.
  14.  
GENERAL
  14.1  
No Partnership: Nothing herein contained in this Agreement shall constitute or
be deemed to constitute a partnership between the Parties or any of them, and no
Party shall hold himself out as an agent for any other Party, except with the
prior written consent of the other Parties.
  14.2  
Entire Agreement: This Agreement is the entire agreement between the Parties on
the subject matter contained herein and shall supersede any previous agreement
or understanding between all or any of the Parties in relation to all or any
such matter.
  14.3  
Costs: Each Party shall bear its own costs of or in connection with the
preparation and execution of this Agreement.
  14.4  
Taxes: The Selling Shareholder shall be liable for any income-tax liabilities on
account of capital gains accruing to them for the Share Transfer.
  14.5  
Time: Time shall be of the essence provided that any date or period as set out
in any Clause may be extended by mutual written consent of the Parties.
  14.6  
Counterparts: This Agreement may be executed in any number of counterparts, each
in the like form and all of which when taken together shall constitute one and
the same document, and any Party may execute this Agreement by signing any one
or more of such documents or counterparts.
  14.7  
Variation: No variation of this Agreement shall be binding on any Party unless,
and to the extent that such variation is recorded in a written document executed
by such Party, but where any such document exists and is so signed such Party
shall not allege that such document is not binding by virtue of an absence of
consideration.
  14.8  
Severability: If any provision of this Agreement is invalid, unenforceable or
prohibited by law, this Agreement shall be considered divisible as to such
provision and such provision, shall be inoperative and shall not be part of the
consideration moving from either Party hereto to the other, and the remainder of
this Agreement shall be valid, binding and of like effect as though such
provision was not included herein.
  14.9  
Successors and Assigns: This Agreement shall be binding upon the parties to this
Agreement and their respective successors and permitted assigns. Provided that
none of the Parties to this Agreement shall be entitled to assign this Agreement
or any of its rights and obligations under this Agreement except by a transfer
of that Party’s Shares in the Company or TeleTech India which is permitted under
the express terms of this Agreement and which is made in accordance with the
Articles of Association, or

Page 20 of 29



--------------------------------------------------------------------------------



 



   
which is otherwise approved in writing by the other Parties to this Agreement
and (in either case) on terms that the transferee shall covenant with the other
Parties to this Agreement to perform all the obligations of the transferor under
this Agreement.
  14.10  
The clauses in this Agreement relating to confidentiality, indemnity, governing
law, arbitration, Excluded Liabilities shall survive the Closing Date up to the
time periods as stated in this Agreement and for abundant clarity clauses
relating to governing law, arbitration and Excluded Liabilities and indemnity
and Special Indemnity Claim provided in relation to the same shall continue to
survive the Closing Date without any limitation.
  14.11  
No Waiver :Save and except as expressly provided in this Agreement, no exercise,
or failure to exercise, or delay in exercising any right, power, or remedy
vested in any Party under or pursuant to this Agreement shall constitute a
waiver by that Party of that or any other right, power, or remedy.

IN WITNESS WHEREOF the Parties hereto have entered into this Agreement the day
and year first hereinabove written.
SIGNED AND DELIVERED BY:

              World Focus   Customer Solutions Mauritius
 
           
By:
  /s/Aparup Sengupta   By:   /s/Alan Schutzman
Name:
  Aparup Sengupta        Name:   Alan Schutzman
Title:
  Authorized Signatory   Title:   Assistant Secretary
 
            Teletech Europe B.V   TeleTech Services (India) Ltd.
 
           
By:
  /s/ Brian Delaney   By:   /s/John Troka
 
 
           
Name:
  Brian Delaney   Name:   John Troka
Title:
  Executive Vice President   Title:     Director

Page 21 of 29



--------------------------------------------------------------------------------



 



SCHEDULE I
[Refer Clause 4]
Part –A
Warranties of the Company, Selling Shareholder and TeleTech India
The following are the representations and Warranties of the Company, the Selling
Shareholder and TeleTech India provided as of October 24, 2007, except as
disclosed in the Disclosure Letter annexed hereto

1.  
Status of the Company and TeleTech India
  1.1  
The Company and TeleTech India are limited companies and are duly organised,
legally existing and in good standing under the relevant laws of the countries
in which they have been incorporated and have all requisite corporate power and
authority to own their assets and carry on their businesses in the manner in
which they are now conducted.
  1.2  
The copies of the Certificate of Incorporation, the Memorandum and Articles of
Association of the Company and TeleTech India, which have been certified and
initialled by an officer on behalf of Company and TeleTech India as the case
maybe, are up-to-date, correct and complete.
  1.3  
The Company and TeleTech India have filed, submitted and furnished all
statements, returns, records and information in the prescribed manner to the
prescribed authorities (including but not limited to Registrar of Companies,
Reserve Bank of India and tax authorities) as required under the relevant laws,
and that they have no material outstanding claims or liabilities including taxes
or other statutory liabilities except for claims and liabilities which would not
have a Material Adverse Effect.
  1.4  
The Company and Teletech India are not in arrears of any material public demands
including Taxation (including income tax, corporation tax and all other taxes
and revenues) or any other statutory dues payable to the Government or any local
or other material authority except for such demands or dues which would not have
a Material Adverse Effect.
  1.5  
The Company and TeleTech India have maintained all books, records and documents
including the books of accounts and all of them materially incorporate all
particulars relating to the business of the Company or TeleTech India in
accordance with applicable legal requirements. The audited financial statements
of the Company and TeleTech India reflect a true and fair state of affairs in
all material respects.
  1.6  
The Company and TeleTech India have the right to use all material IPR,
concessions, trademarks, copyrights, trade names, domain names, patents and
license agreements that the Company is currently using, without any known
conflict with the rights of third parties and is not a party to nor is aware of
any pending or threatened material litigation or dispute in respect thereof. No
claim has been made by any third party which alleges any infringing act or
process or which otherwise disputes the right of the Company or TeleTech India
to use any IPR whether relating to the Business or otherwise being used by the
Company or TeleTech India and the Company or TeleTech India are not aware of any
circumstances (including any act or omission to act) likely to give rise to such
a claim. There exists no actual or threatened material infringement by any third
party of any IPR held or used by the Company or TeleTech India (including misuse
of confidential information). The Company or TeleTech India are not in material
default under any license, sub-license or assignment granted to it in respect of
any IPR.

Page 22 of 29



--------------------------------------------------------------------------------



 



1.7  
None of the following events has occurred nor is likely to occur within the best
knowledge of the Company or TeleTech India:
  1.7.1  
An application to a court for an order, or the making of any order, that the
Company or Teletech India be wound up, that a liquidator, receiver or custodian
be appointed of the Company or TeleTech India or any of the assets of the
aforesaid or that the Company or TeleTech India be placed in bankruptcy /
liquidation.
  1.7.2  
A resolution for winding up of the Company or TeleTech India.
  1.7.3  
The convening of a meeting or passing of a resolution to appoint a liquidator.
  1.7.4  
A scheme of arrangement, amalgamation or reconstruction of the Company or
TeleTech India with any other entity or arrangement or composition with or
assignment for the benefit of all or a class of creditors of the Company or of
TeleTech India.
  1.7.5  
The taking of any action to seize, attach, take possession of or appoint a
custodian, receiver, liquidator or manager in respect of the Company or TeleTech
India or any Shares or property of the Company or TeleTech India.
  1.8  
The Company and TeleTech India are in possession of and control and is full
legal and beneficial owner of, and has good and marketable title to all the
material assets reflected in the Balance Sheet as of March 31, 2007 and any
material assets acquired thereafter except for those disposed of since then in
the normal course of business.
  1.9  
The Company or TeleTech India have not granted any options or commitments to any
party (including but not limited to any employees of the Company or TeleTech
India) regarding issue, allotment, transfer, grant of any shares or other
securities of the Company or TeleTech India.
  1.10  
The Sale Shares relating to the Company and TeleTech India are duly registered
in the name of the Selling Shareholder and the Company respectively, and
constitute 100 % of the fully paid up, issued and outstanding share capital of
the Company and 60% of the fully paid up, issued and outstanding share capital
of Teletech India as on the Effective Date and shall remain so as at the Closing
Date and are fully paid-up and legally and beneficially owned by the Selling
Shareholder and the Company respectively, and there is no option, right to
acquire, mortgage, charge, pledge, rights of first refusal or pre emptive
rights, lien or other form of security or Encumbrance on, over or affecting the
Sale Shares or any of them or any agreement or commitment to give or create any
of the foregoing in respect of these Sale Shares, and neither the Selling
Shareholder nor the Company has received any notice of any claim by any person
to be entitled to any of the foregoing in respect of these Sale Shares.
  1.11  
Upon consummation of the transactions contemplated by this Agreement with the
Share Transfer at Completion, the Purchaser will acquire good, valid and
marketable title to the Sale Shares, free and clear of all liens, claims and
Encumbrances.

Page 23 of 29



--------------------------------------------------------------------------------



 



1.12  
No person or entity (other than the Purchaser) has any agreement or option or
any right, such as a right of first refusal or privilege (whether pre-emptive or
contractual) being or capable of becoming an agreement or option for the
purchase from the Company or TeleTech India or the Selling Shareholder of any
Sale Shares.
  1.13  
The accounts of TeleTech India and the Company make full provision for or
disclose, all liabilities (whether actual, contingent or disputed and including
financial lease commitments and pension liabilities), all outstanding capital
commitments and all bad or doubtful debts, in each case in accordance with
accounting standards prescribed by the Institute of Chartered Accountants of
India.
  2.  
Litigation
     
There is no claim, action, suit or proceeding, or governmental inquiry or
investigation, pending, or, to the Company’s or knowledge, threatened against
the Company, whether or not these question the validity of this Agreement or the
right of the Company to enter into this Agreement, or which might result, either
individually or in the aggregate, in a Material Adverse Effect on the Company,
nor is there any material litigation pending, or, to the Company’s knowledge,
threatened against the Company by reason of the past employment or consulting
relationships of any of the Company’s employees or consultants, the proposed
activities of the Company or TeleTech India, or negotiations by the Company or
TeleTech India with a possible Purchaser of the Company. No claims have been
made or are to the knowledge of the Company or TeleTech India threatened or
anticipated, by employees or ex-employees of the Company or TeleTech India in
any jurisdiction nor have any claims been made or to the knowledge of the
Company or TeleTech India are threatened or anticipated by or from any third
parties.
  3.  
Absence of Undisclosed Liabilities
     
The Company and TeleTech India have no material existing or contingent
liabilities or financial obligations of any type (whether to related or third
parties) which were not fully reflected in the last Balance Sheet as of
September 30, 2007 or which have not been otherwise disclosed and, the Company
has not incurred or otherwise become subject to any such liabilities or
obligations, except in the ordinary course of business.
  4.  
Transfer of Sale Shares
  4.1  
The Selling Shareholder and the Company have the power and authority to enter
into this Agreement, and to execute and deliver this Agreement. The Selling
Shareholder, the Company and TeleTech India have been duly authorised by all
requisite corporate actions on its part.
  4.2  
This Agreement, when duly executed, will constitute the legal, valid, and
binding obligation between the Company, TeleTech India and the Selling
Shareholder, enforceable by or against either of them.
  4.3  
The Selling Shareholder, the Company and TeleTech India are empowered by
provisions of the Applicable Laws and their Memorandum & Articles of Association
to register the transfer of Sale Shares in the name of the Purchaser.

Page 24 of 29



--------------------------------------------------------------------------------



 



5.  
Approvals and Licenses
  5.1  
The Selling Shareholder, the Company and TeleTech India have obtained all
material licenses, permissions, and consents required for it to carry on its
business as currently conducted except to the extent that any such
non-compliance would not have a Material Adverse Effect and shall obtain all
permissions as may be necessary for registration of transfer of Sale Shares in
favour of the Purchaser.
  5.2  
The Selling Shareholder, the Company and TeleTech India have complied in all
respects with all Applicable Laws and regulations governing its business and
performance of this Agreement by the Selling Shareholder, Company or TeleTech
India shall not result in any breach or violation by the Company and/or the
Selling shareholders of any agreement, contract, arrangement or any terms of any
license, approval or permission granted by any authority except to the extent
that any such breach or violation would not have a Material Adverse Effect.
  6.  
Breach of Contracts
  6.1  
The Selling Shareholder, the Company or TeleTech India are not in material
breach of any material agreements and no events have occurred which is likely to
give rise to such a default.
  6.2  
The Selling Shareholder, the Company or TeleTech India are not in material
breach of any of their respective agreements entered into with others in the
normal course of business, except to the extent that any such breach would not
have a Material Adverse Effect, and, to the knowledge of the Selling
Shareholder, Company or TeleTech India, all their existing material agreements
are valid, in force and enforceable in accordance with their terms.
  6.3  
The Selling Shareholder, the Company and TeleTech India have disclosed to
Purchaser accurate and complete copies of all material contracts, arrangements,
or obligations (a) to which the Selling Shareholder, the Company or TeleTech
India are a party and (b) which whether by reason of their nature, term, scope
price or otherwise are or are likely to be of material importance to the
business, profits or assets of the Company or TeleTech India.
  6.4  
The contracts that the Company and TeleTech India hold including but not limited
to the Master Service Agreement between the Teletech India and Bharti Airtel
Limited are valid and there is nothing known to the Selling Shareholder, Company
or TeleTech India to believe that such contracts and in particular the Master
Service Agreement shall not subsist.
  7.  
Information
  7.1  
The information provided to the Purchaser during the due diligence process
and/or as indicated in the Disclosure Letter and exhibited as Schedule III to
this agreement, will at the date of this Agreement and the Closing Date remain
true, complete and accurate in all material respects.
  7.2  
All the material information which is necessary to enable the Purchaser and
their respective professional advisors to make an informed assessment of the
liabilities, financial position, of the Company or TeleTech India and of the
rights and clear title attaching to the Sale Shares has been fully and
accurately disclosed to the Purchaser.
  8.  
Company Assets
     
The Company and TeleTech India has good and marketable title to all the material
assets owned by them and the Selling Shareholder has good marketable title to
the Sale Shares.

Page 25 of 29



--------------------------------------------------------------------------------



 



9.  
Confidential Information
     
Where any information is acquired by the Selling Shareholder, Company or
TeleTech India under the obligation to keep it confidential such information
(except insofar as it has fallen into the public domain through no fault of the
Company) has been kept strictly confidential and has not been disclosed
otherwise than subject to an obligation of confidentiality being imposed on the
Person to whom the information was disclosed. The Selling Shareholder, Company
and/or TeleTech India and/or the Selling Shareholders are not aware of any
material breach of such confidentiality obligations by any third party.
  10.  
Records and Software
     
The Company and TeleTech India are licensed to use all material software that
the Company or TeleTech India are currently using.
  11.  
Insurance
  11.1  
The Company and TeleTech India have insurance coverage for all their assets and
the said insurances are in full force and effect and there are no circumstances
which might lead to any liability under such insurance being avoided by the
insurers.
  11.2  
No material claim is outstanding by the Company or TeleTech India under any such
policy of insurance and there are no circumstances likely to give rise to such a
claim.
  12.  
Compliance
     
The Company and TeleTech India have in relation to their employees (and so far
as relevant to each of its former employees) complied with all statutes,
regulations, collective agreements, terms and conditions of employment, orders
and awards relevant to their terms and conditions of service or to the relations
between the Company or TeleTech India as the case maybe and the respective
employees (or former employees, as the case may be) or any recognised trade
union, staff association or other body representing its employees or any of them
except to the extent such non compliance would not have a Material Adverse
Effect

Page 26 of 29



--------------------------------------------------------------------------------



 



SCHEDULE I
[Refer Clause 4]
Part –B
Warranties of the Selling Shareholder
The following are the representations and Warranties of the Selling Shareholder
provided as of October 24, 2007, except as disclosed in the Disclosure Letter
annexed hereto, TE represents and warrants as follows:

1.  
The Sale Shares
  1.1  
The Sale Shares have been duly issued and allotted, all requisite approvals have
been obtained from the concerned authorities for issue and allotment thereof and
are freely transferable at all times. The Sale Shares are free from all type of
Encumbrances and the Selling Shareholder is not aware of and has not created nor
noted any pledge, charge, lien or Encumbrance whatsoever over or in respect of
the Sale Shares.
  1.2  
The Selling Shareholder and the Company have full legal right, power, and
authority to register transfer of Sale Shares, as applicable and the neither the
Selling Shareholder and nor the Company have been prohibited, restrained or
otherwise prevented under any order, judgement, decree, prohibition, injunction,
attachment, mandatory orders, awards of processes issued by any court of law,
statutory authorities or any other person acting under provisions of any law for
the time being in force from selling and transferring the Sale Shares to the
Purchaser.
  2.  
Approvals and Licenses
     
The Selling Shareholder and the Company have complied in all material respects
with all Applicable Laws and regulations governing the sale and transfer of Sale
Shares and performance of this Agreement by the Company shall not result in any
material breach or violation of any agreement, contract, arrangement or any
terms of any license, approval or permission granted by any authority in India.
The Company shall co-operate with the Purchaser in obtaining any approval or
filing any intimation with the applicable regulatory authorities to facilitate
the Share Transfer.
  3.  
Acquisition by the Purchaser
  3.1  
The Selling Shareholder, the Company and TeleTech India have the power and
authority to enter into this Agreement, and to execute and deliver this
Agreement. The Selling Shareholder and the Company have been duly authorised by
all requisite corporate action on its part. This Agreement, when duly executed,
will constitute the legal, valid, and binding obligation between the Selling
Shareholder, Company and the Purchaser, enforceable by or against either of
them.
  3.2  
Transfer of Sale Shares to the Purchaser is in accordance with law and is not in
conflict of any provisions of law and no third party consents are required,
whether under any agreement relating to any financial facility or otherwise for
the purpose of executing this Agreement or for performing the transactions and
any of the obligations hereunder.
  4.  
Transfer of shares by Bharti TeleTech Limited in favour of BVL

Page 27 of 29



--------------------------------------------------------------------------------



 



4.1  
The Selling Shareholder and the Company represent that it had full knowledge and
had provided its unconditional consent and no objection to Bharti TeleTech
Limited for the transfer of shares by Bharti TeleTech Limited in favour of BVL
and the Company does not have any claims against Bharti TeleTech Limited or BVL
in this regard.

Page 28 of 29



--------------------------------------------------------------------------------



 



SCHEDULE I
Part – C
Warranties of Purchaser
The following are the representations and Warranties of Purchaser provided as of
October 24, 2007,: Purchaser represents and warrants as follows:

  1.  
The Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has full
corporate power and authority to enter into and to perform this Agreement.
    2.  
The Purchaser has all requisite corporate power and authority to execute and
deliver this Agreement and to consummate the transactions hereby. The execution,
delivery and performance of this Agreement, and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate actions of Purchaser and this Agreement constitutes, and when executed
will constitute, the legal, valid and binding obligations of Purchaser
enforceable in accordance with its respective terms.
    3.  
There are no judicial or administrative actions, proceedings or investigations
pending or, to the best of Purchaser’s knowledge threatened, that question the
validity of this Agreement or any action taken or to be taken by Purchaser in
connection with this Agreement. There is no litigation, proceeding or
governmental investigation or action pending or, to the best of Purchaser’s
knowledge threatened, or any order, injunction or decree outstanding, against
Purchaser that, if adversely determined, would have a Material Adverse Effect
upon Purchaser’s ability to perform its obligations under this Agreement.

Part D
List of Liabilities
Export Obligations
Lo and High End Agreement
Lease rentals for Gurgaon Centre (time span – Transition Period)
SCHEDULE II
Being the List of Liabilities Assumed by the Purchaser on Closing Date
SCHEDULE III
Being the True Copies of the Disclosure Letters
SCHEDULE IV
Being the List of Deliverables

Page 29 of 29